Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Divan et al. US Patent no.: 5,272,616. 
Regarding claims 1 and 9, Divan et al. teach, A circuit arrangement for generating a three-phase rotating field (col.3, lines 20-23) at least at an electrical consumer (motor 44, figure 1) comprising: at least one mains voltage input comprising a single-phase alternating current (input terminals 21, 24, figure 1), at least one first phase strand connected to the mains voltage input and the electrical consumer (output line 41, figure 1), whose transported voltage comprises a first outer conductor, at least one second phase strand connected to the mains voltage input and the electrical consumer (output 42, figure 1), at least one energy storage (capacitor 30, 31, figure 1), which is connected to the mains voltage input and in which at least temporary electrical energy is able to be stored, at least one switching element (switching devices 37, 38, figure 1) through which the energy storage is able to be connected via a third phase strand (output line 43, figure 1) with the electrical consumer for generating a third outer conductor, and at least one control unit (controller, figure 1) by see col.3, lines 29-40; figures 2-3). 
Divan et al. is silent on specifically teaching, whose transported voltage corresponds to a second outer conductor 120.degree. offset from the first outer conductor.
However, Divan et al. teach in figure 3 and claim 3 that the two input lines are offset, and by 60 degrees. 
Therefore, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Divan et al. to include; whose transported voltage corresponds to a second outer conductor 120.degree or 240. degree. offset from the first outer conductor, as it would be obvious to provide an offset by a larger degree, for the purpose of providing a variant offset. 
Regarding claim 2, Divan et al. teach, The circuit arrangement according to claim 1, wherein the control unit comprises at least one sensor means, at least one calculating unit and/or at least one signal generator controllable by the calculating unit, by which a signal for opening or closing the switching element is able to be generated and passed and/or sent to the switching element (see col.4 line 44- col.5 line 32, figure 10, where it can be seen that the controller includes a speed detector and a calculation means for processing the signal). 
Regarding claim 3, Divan et al .teach, the circuit arrangement according to claim 2, wherein the at least one sensor means comprises a synchronization circuit by which at least one positive/negative transition at the mains voltage input is able to be detected (see col.3, lines 39-40; phase shifter, figure 10; where it can be seen that a use of a phase shifter which generates a signal permanently offset in phase, necessarily requires a “trigger” or positive/negative transition) . 
Regarding claim 4, Divan et al .teach, The circuit arrangement according to claim 2, wherein the calculating unit comprises a CPU and/or if the signal generator controllable by the calculating unit (controller, figure 1 inherently comprises a CPU) comprises a sinusoidal pulse width modulation, wherein the calculating unit has an algorithm stored in the calculating unit for driving the signal generator, which comprises a sine function or relies on tables stored in the calculating unit (see figure 5, where the sinusoidal output is provided by the controller and see claim 5, where a PWM modulation is used as a signal generator). 
Regarding claim 5, Divan et al. is silent on specifically teaching, the circuit arrangement according to claim 1, wherein the switching element has an output stage with at least one driver. 
However, Divan et al. teach in figure 1 switching elements 37-38. It is a common practice in this field of art to utilize MOSFET with an output stage as driving circuits.
Therefore, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Divan et 
Regarding claim 6, Divan et al. teach, the circuit arrangement according to claim 1, wherein the energy storage comprises at least one energy storage means (see figure 1, capacitors 30-31) and/or the energy storage comprises at least one transformer. 
Regarding claim 8, Divan et al. teach,  the circuit arrangement according to claim 1, further comprising at least one measuring means arranged between the at least one switching element and the electrical consumer (see monitor lines 47-48, col.3 lines 23-28, figure 1). 
Regarding claim 10, Divan et al. teach,  the method according to claim 9, further comprising the steps: depositing a run-up current in the calculating unit and/or detecting the run-up current by the measuring means; limiting the run-up current by the control unit (see claim 8, where the current limited is disclosed and the switch is controlled based on the upper current limit). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Divan et al. US Patent no.: 5,272,616. In view Divan et al. II US patent no.: 5,402,053.
Regarding claim 7, Divan et al. is silent on specifically teaching, the circuit arrangement according to claim 6, wherein the energy storage comprises at least one rectifier arranged between the first phase strand and energy storage means and/or between the second phase strand and energy storage means.
Divan et al. II teach: wherein the energy storage comprises at least one rectifier arranged between the first phase strand and energy storage means and/or between the second phase strand and energy storage means (see diodes 41-42, figure 1).
In view of Divan et al. II, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Divan et al. to include; wherein the energy storage comprises at least one rectifier arranged between the first phase strand and energy storage means and/or between the second phase strand and energy storage means, for the purpose of protecting the circuit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHEB S IMTIAZ/Examiner, Art Unit 2846